Citation Nr: 0427361	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  00-16 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
psychological factors affecting physical condition 
(previously rated as dyspeptic syndrome with nervous 
anxiety).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to June 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claim for a 
compensable rating for his service-connected dyspeptic 
syndrome with nervous anxiety.

Following an August 2002 VA psychiatric examination, an RO 
decision in November 2002 increased the rating for the 
veteran's psychiatric disorder to 30 percent, rated as 
psychological factors affecting physical condition under the 
provisions of 38 C.F.R. § 4.130, Diagnostic code 9423 (2003), 
effective from September 15, 1999, the date of receipt of the 
increased rating claim.  The Court of Veterans Appeals for 
Veterans Claims (Court) has held that where a veteran has 
filed a notice of disagreement as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Accordingly, the claim for a rating 
in excess of 30 percent for psychological factors affecting 
physical condition (previously rated as dyspeptic syndrome 
with nervous anxiety) is currently in appellate status.

The Board notes that in his July 2000 substantive appeal (VA 
Form 9), the veteran requested a hearing at the RO before a 
Veterans Law Judge.  In a July 2004 letter, the RO informed 
the veteran that his Travel Board hearing was scheduled for 
August 24, 2004.  In a subsequent written statement received 
by the Board on that date, the veteran requested that his 
hearing be cancelled.  As the veteran has not requested that 
the hearing be rescheduled, his Travel Board hearing request 
is deemed withdrawn.  38 U.S.C.A. § 20.704(e) (2003). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.





REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the above cited legal authority, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
See also Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
withdrawn and reissued, 18 Vet. App. 112, No. 01-944 (June 
24, 2004); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Consistent with the VCAA, the Board finds that additional 
evidentiary development is necessary before final 
adjudication of this appeal.

In his August 2004 written statement, the veteran requested 
that the RO obtain his current treatment records from the VA 
Outpatient Clinic in McAllen, Texas.  The claims file does 
not reflect that this was done.  The most recent VA treatment 
records associated with the veteran's claims file are dated 
in July 2003.  Therefore, the Board finds that a remand is 
necessary to request the records the veteran referenced and 
associated them with the claims file.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2003).

In view of the foregoing, due process requires that this case 
be REMANDED to the RO for the following action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal precedent.

2.  After obtaining the necessary release forms, 
the RO should obtain any available pertinent 
records from the McAllen, Texas, VA Outpatient 
Clinic dated from August 2003 to the present and 
associate them with the claims file.  The RO 
should notify the veteran if the identified 
records are unavailable.

3.  Thereafter, the RO should readjudicate the 
veteran's claim for an increased rating for 
psychological factors affecting physical 
condition, currently rated as 30 percent 
disabling.  If the benefits sought on appeal 
remain denied, the veteran and his representative 
should be provided with a supplemental statement 
of the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal since 
the January 2004 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


